1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of the species in which the WW domain is SEQ ID NO:53, and Cas9 protein is a nuclease active Cas9 protein, in the reply filed on August 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 95 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2022.
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:  The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete.  See also MPEP 2422.03(a).  Correction is required.
	The computer readable form of the Sequence Listing filed February 5, 2021 was approved by STIC for matters of format.  Upon amendment of the specification, the Sequence Listing will be approved.
4.	The drawings are objected to because Figure 3 includes nucleotide sequences subject to the sequence disclosure rules, but SEQ ID NOS are not provided as required by 37 CFR 1.821(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	As an alternative to amending the drawing, it would be acceptable to provide the required SEQ ID NOS in the Brief Description of Figure 3 at pages 5-6 of the specification.
5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: SEQ ID NOS must be inserted after each sequence subject to the sequence disclosure rules.  See 37 CFR 1.821(d).  Such sequences are present at, e.g., page 2, line 24; page 39, line 2; and page 48, lines 15 and 22.  Appropriate correction is required.
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not recite a variant of a nuclear localization sequence, as is recited in claim 30.
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 97 and 98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no original disclosure supporting the method recited in claim 97, in which a Cas9 fusion protein and an ARRDC1 protein are introduced into a mammalian cell such that a microvesicle is formed.  The original disclosure is limited to methods in which expression constructs, rather than the proteins per se, are introduced into the cell.  See, e.g., page 80, lines 5-17.  Applicant did not specifically point out where the original disclosure supports the new method claim.
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-33, 36-38, 47, 94, 96, 98, and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “variant” , used in claims 29, 30, and 99, renders the scopes of the claims unclear, because “variant” is not defined in the claims, the specification, or the prior art.  It is not clear what degree of similarity a protein or peptide must have with a Cas9 protein, with a nuclear localization sequence (NLS), or with ARRDC1 in order for the protein or peptide to be considered a variant of a Cas9 protein, of an NLS, or of ARRDC1 and therefore embraced within the scope of the claims.  It is not clear if “variant” requires a protein or peptide to have some degree of functional and/or structural similarity with a Cas9 protein, with an NLS, or with ARRDC1, and if so, it is unclear what degree of similarity is required.  For example, a Cas9 variant is not required to exhibit nuclease activity.  See, e.g., page 19, lines 6-8, of the specification.  Also, the specification at page 20, lines 28-30, states that a Cas9 variant “shares homology to Cas9, or a variant thereof”.  In other words, Cas9 variants include variants of variants of Cas9.  Further, while one disclosed example of homology is at least about 70% identical (see page 20, lines 28-29), the specification is silent at to how much lower than 70% identical is permitted for a variant.  Finally, note that examples of variants do not constitute a definition of “variant”.  The degree of structural and/or functional similarity between a variant and Cas9 can not be determined.  The specification does not contain any discussion of variants of NLSs.  The specification defines ARRDC1 at page 39, lines 1-3, as a protein comprising a PSAP and a PPXY motif in its C-terminus and interacting with TSG101.  It is not clear if a variant of ARRDC1 must comprise a PSAP and/or a PPXY motif, must comprise these motifs in its C-terminus and/or must be able to interact with TSGIO1.  Clarification of the intended claim scope is required.
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 29-38, 47, 90-94, and 96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,816,080.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘080 patent claims microvesicles comprising the same ARRDC1, lipid bilayer, Cas9 protein, WW domains, a nuclear localization signal, and gRNA as are recited in the instant claims.  Many of the specific WW domains recited in claim 17 of the ‘080 patent are from the same sources recited in instant claim 32.  For example, SEQ ID NOS:40-43 are obtained from human WWP2.  See, e.g., columns 27-29 of the ‘080 patent.  In particular, the ‘080 patent comprises SEQ ID NOS:65 or 66, which comprise WW domains fused to the N-terminus of Cas9.  More generally, the ‘080 patent claims linking the Cas9 cargo protein to the one or more WW domains (see claim 1, part (ii)), but does not explicitly claim fusing the two components.  It would have been obvious to one of ordinary skill in the art to link the one or more WW domains to the Cas9 cargo protein as recited in the claims of the ‘080 patent by fusion to the N-terminus and/or to the C-terminus of the cargo protein, because N- and C-terminal fusions are common means for attaching proteins and/or peptides to one another, and because fusion to the N- and/or C-terminus has the benefit of permitting recombinant production of the linked proteins and/or peptides.  With respect to instant claims 47, 92, and 93, the ‘080 patent does not claim nucleic acid constructs encoding its claimed linked and fused proteins.  It would have been obvious to one of ordinary skill in the art to form nucleic acid constructs encoding the claimed linked and fused proteins of the ‘080 patent, because forming a nucleic acid encoding a protein is routine and predictable in the art and has the benefit of permitting recombinant expression of proteins.
11.	Claims 29-33, 37, 38, 47, 94, 96, and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,001,817.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘817 patent claims microvesicles comprising a cargo protein, which can be Cas9, fused to one or more WW domains.  The WW domains are fused to the N-terminus or the C-terminus of the cargo protein.  Many of the specific WW domains recited in claim 6 of the ‘817 patent are from the same sources recited in instant claim 32.  For example, SEQ ID NOS:40-43 are obtained from human WWP2.  See, e.g., columns 27-29 of the ‘817 patent.  The ‘817 patent claims producing the microvesicle using nucleic acids encoding the fusion protein.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 29, 31, 36, 47, 94, and 96 rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by the WO Patent Application 2014/165825 as evidenced by Polach et al (U.S. Patent No. 8,569,065).  The WO Patent Application ‘825 teaches Cas9 protein fused to a cell-penetrating peptide which can be penetratin.  The Cas9 protein can be obtained from Streptococcus pyogenes or from any bacterial species, and can include the endonuclease domain.  The Cas9 can be combined or complexed with guide RNA for the purpose of helping to target the Cas9.  The Cas9 protein can be encoded by a nucleic acid for expression from a plasmid.  See, e.g., paragraphs [0009], [0010], [0056], [0063], [0071], [0072], and [0152] - [0155].  Polach et al teach the amino acid sequence of penetratin (see column 107, Table IV), where it can be seen that penetratin comprises two tryptophan residues and two C-terminal (basic) lysine residues.  In view of the similarity in amino acid sequence between the penetratin taught by the WO Patent Application ‘825 and Inventor’s definition of WW domain and variant of WW domain (see page 27, lines 12-14, and page 35, lines 23-25, of the specification), the penetratin taught by the WO Patent Application ‘825 is deemed inherently to mediate protein-protein interactions with short proline-rich or proline-containing motifs to the same extent claimed by Inventors, and therefore is deemed to satisfy the claim requirement for a WW domain and for a variant of a WW domain.  Sufficient evidence of identity is deemed to be present the Cas9-penetratin fusion protein taught by the WO Patent Application ‘825 and Inventors’ claimed Cas9 fusion protein to shift the burden to Applicant to provide evidence that the claimed Cas9 fusion protein is unobviously different than the Cas9-penetratin fusion protein taught by the WO Patent Application ‘825. 
14.	Claims 37 and 38 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2014/165825 as evidenced by Polach et al (U.S. Patent No. 8,569,065).  Application of the WO Patent Application ‘825 and of Polach et al is the same as in the above rejection of claims 29, 31, 36, 47, 94, and 96.  The WO Patent Application ‘825 teaches a fusion protein comprising Cas9 and penetratin, but does not teach whether the penetratin is fused to the N-terminus or to the C-terminus of Cas9.  However, there are only two possibilities for fusing one protein to a second protein, i.e. the one protein can be fused either to the N-terminus or to the C-terminus of the second protein.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the Cas9-penetratin fusion protein taught by the WO Patent Application ‘825 by fusing the penetratin either to the N-terminus or to the C-terminus of the Cas9, because it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation that a Cas9-penetratin fusion protein is formed.  See MPEP 2143(I)(E).
15.	The examiner relies upon page 35, lines 23-25, of the specification for its definition of variants of a WW domain.
	U.S. Patent No. 10,260,055, which issued based upon parent application 15/809,470, has been carefully considered, but the claims of the ‘055 patent are not deemed to raise issues of non-statutory double patenting with the instant claims.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
August 30, 2022